Bloodworth, J.
In the order overruling the motion for a new trial the judge said: “In my opinion no error of law ivas committed by the court in the trial of said case, and under the following decisions, to wit: Hardin v. Stansel, 13 Ga. App. 22 [28 S. E. 681], Graves v. Hunnicutt, 8 Ga. App 99 [68 S. E. 558], Doonan v. Ives, 73 Ga. 295 (3), Mousseau v. Dorsett, 80 Ga. 566 [5 S. E. 780], Hill v. Wheeler, 2 Ga. App. 349 [58 S. E. 502], the evidence authorized the verdict rendered. As to the newly discovered evidence of Pleas. M. Todd as set out in the amended motion for new trial, it is only cumulative in its nature, and movant contended in his testimony that the facts set out in the affidavit of Todd were correct. It could only be regarded as evidence corroborating movant and impeaching in its character, and under section 6086 of the Civil Code (1910) and authorities in connection there*252with, does not authorize the granting of a new trial. Under the evidence in this case the jury was authorized to reach the conclusion that the plaintiff, J. H. Holland, was the procuring cause that brought about the sale, and under the principle that £a laborer is worthy of his hire,’ especially where movant at the time the sale was being closed said to the plaintiff £I will treat you right about it,’ I overrule the motion for new trial.”
So far as appears from the motion for a new trial, we agree with the trial judge that “no error of law was committed by the court in the trial of said case.” Not one of the several grounds of the motion shows any cause which requires the grant of a neiv trial.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.